Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        08-JUN-2022
                                                        08:24 AM
                                                        Dkt. 7 ODDP


                           SCPW-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                      DEXTER SMITH, Petitioner

                                 vs.

                THE HONORABLE CHRISTINE E. KURIYAMA,
          Judge of the Circuit Court of the First Circuit,
                 State of Hawai#i, Respondent Judge.


                         ORIGINAL PROCEEDING
                       (CASE NO. 1PR161000009)

             ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

            Upon consideration of petitioner Dexter Smith’s
petition for writ of mandamus, filed on May 12, 2022, the
documents attached and submitted in support, and the record,
petitioner fails to demonstrate a clear and indisputable right to
the requested relief and that he lacks alternative means to seek
relief.    Nor has petitioner shown that Judge Kuriyama exceeded
her jurisdiction, committed a flagrant and manifest abuse of
discretion, or refused to act on a subject properly before the
court under circumstances in which it has a legal duty to act.
Judge Kuriyama filed an order denying petitioner’s motion on May
25, 2022, and Judge Kuriyama was not required to recuse herself
from considering the motion.    See Aga v. Hundahl, 78 Hawai#i 230,
242, 891 P.2d 1022, 1034 (1995) (“[W]e have long adhered to the
general rule that, standing alone, ‘mere erroneous or adverse
rulings by the trial judge do not spell bias or prejudice[.]’”
(Quoting Peters v. Jamieson, 48 Haw. 247, 264, 397 P.2d 575, 586
(1964)).   An extraordinary writ is thus not warranted.    See Kema
v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999)
(explaining that a writ of mandamus is an extraordinary remedy
that will not issue unless the petitioner demonstrates a clear
and indisputable right to relief and a lack of alternative means
to redress adequately the alleged wrong or obtain the requested
action; such a writ is meant to restrain a judge who has exceeded
the judge’s jurisdiction, has committed a flagrant and manifest
abuse of discretion, or has refused to act on a subject properly
before the court under circumstances in which the judge has a
legal duty to act).   Accordingly,
           It is ordered that the petition for writ of mandamus is
denied.
           It is further ordered that the clerk of the appellate
court shall process the petition for writ of mandamus without
payment of the filing fee.
           DATED: Honolulu, Hawai#i, June 8, 2022.
                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Michael D. Wilson
                                     /s/ Todd W. Eddins




                                 2